DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8, 9, and 18-25 are pending in the application.
Applicant’s amendment to the claims, filed on September 8, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on September 8, 2021, is acknowledged.
Applicant’s remarks and declaration under 37 CFR 1.132, filed on September 8, 2021 in response to the final rejection mailed on May 10, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Election/Restrictions

Claims 9 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2020.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2020.
Claims 1, 3, 4, 6, 18, and 25 are being examined on the merits with claim 6 being examined only to the extent the claim reads on the elected species. 

Specification/Informalities
In view of the applicant’s instant amendment to the specification, the requirements for a sequence listing have been perfected.

Claim Objections
Claim 18 is objected to in the recitation of “Cyphellophora and Byssochlamys Piromyces…Ustilago,” and in the interest of improving claim form, the recitation of “and” in the phrase ““Cyphellophora and Byssochlamys” should be deleted, a comma should Cyphellophora” and “Byssochlamys”, and the comma following “Ustilago” should be deleted.  

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3, 4, 6, and 18 under 35 U.S.C. 112(b) as being indefinite in the recitation of “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity” is withdrawn in view of the applicant’s amendment to claim 1 and the declaration under 37 CFR 1.132.  

The rejection of claim 18 under 35 U.S.C. 112(b) as being indefinite in the recitation of the phrase "preferably" is withdrawn in view of the applicant’s amendment to claim 18.

Claim Rejections - 35 USC § 112(a)
The scope of enablement rejection of claims 1, 3, 4, 6, and 18 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to incorporate the limitations of claim 5 into claim 1. 

Claims 1, 3, 4, 6, 18, and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, the claims are drawn to a genus of fungal cells comprising a genetic modification as compared to a parental fungal cell having a natural ability to oxidize 5-hydroxymethylfurfural (HMF) to 2,5-furandicarboxylic acid (FDCA) due to the presence of an endogenous gene encoding an FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4, wherein the genetic modification eliminates expression of the endogenous gene by deletion of at least a part of at least one of the promoter and the coding sequence of said gene.
Claim 18 is drawn to the cell according to claim 1, wherein the cell is a filamentous fungal cell selected from a genus from the group consisting of: Acremonium, Aspergillus, Aureobasidium, Cryptococcus, Fihbasidium, Fusarium, Humicola, Magnaporthe, Mucor, Mycehophthora, Neocalhmastix, Neurospora, Paecilomyces, Penicillium, Scedosporium, Togninia, Stachybotrys, Sporothrix, Eutypa, Grosmannia, Cyphellophora, Byssochlamys, Piromyces, Schizophyllum, Talaromyces, Thermoascus, Thielavia, Tolypocladium, Trichoderma, and Ustilago.
Claim 25 is drawn to the cell according to claim 18, wherein the cell is a fungal cell selected from a species from the group consisting of: Penicillium brasilianum, Scedosporium apiospermum, Togninia minima, Stachybotrys chartarum, Stachybotrys chlorohalonata, Sporothrix schenckii, Eutypa lata, Grosmannia clavigera, Cyphellophora europaea and Byssochlamys spectabilis. 
The specification discloses an actual reduction to practice of a single representative species of the genus of claimed fungal cells – a Penicillium brasilianum having a deletion of a gene encoding a FDCA decarboxylating monooxygenase comprising the amino acid sequence of SEQ ID NO: 4, and optionally being transformed with expression vectors comprising polynucleotides encoding a HMFCA dehydrogenase comprising the amino acid sequence of SEQ ID NO: 1 or 2. 
The prior art of record provides evidence of a high level of unpredictability that fungi comprise an endogenous gene encoding a polypeptide comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4 will have “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. For example, the reference of Martins et al. (Microb. Biotechnol. 13:1983-1996, 2020; cited on Form PTO-892 mailed on October 22, 2020) discloses that while Aspergillus nidulans comprises a gene encoding a FDCA decarboxylase that converts FDCA to 
Other than the single representative species as set forth above, the specification discloses the following fungal species comprising “orthologues” of Penicillium brasilianum hmfK1 (i.e., SEQ ID NO: 4) – Scedosporium apiospermum, Togninia minima, Stachybotrys chartarum, Sporothrix schenckii, Eutypa lata, Stachybotrys chlorohalonata, Grosmannia clavigera, Cyphellophora europaea, and Byssochlamys spectabilis (specification at pp. 46-48 and 82). To the extent the applicant may rely on the disclosed “orthologues” of Penicillium brasilianum hmfK1 to support written description, it is noted that there is no empirical evidence of record that these “orthologues” have FDCA decarboxylating monooxygenase activity. Rather, it appears that the applicant relies solely on sequence homology as evidence that these “orthologues” have FDCA decarboxylating monooxygenase activity. However, the prior art cautions against assigning the function of a polypeptide based solely on sequence homology. For example, the reference of Brenner, S. (Trends Genet. 15:132-133, 1999; cited on Form PTO-892 mailed on October 22, 2020) discloses that “…with no laboratory experiments at all, the roles of most genes in several organisms have been Quarterly Rev. Biophys. 36:307-340, 2003; cited on the attached Form PTO-892 mailed on October 22, 2020) discloses that prediction of protein function from its sequence is a difficult problem because homologous proteins often have different functions (p. 307, Abstract), and according to the reference of Scott et al. (Nat. Genet. 21:440-443, 1999; cited on Form PTO-892 mailed on October 22, 2020), it is important to confirm the function of newly identified gene products even when database searches reveal significant homology to proteins of known function (p. 441, column 1, bottom). The need to empirically confirm the function of a protein is supported by the reference of Wichelecki et al. (J. Biol. Chem. 290: 28963-28976, 2015; cited on Form PTO-892 mailed on October 22, 2020), which discloses that a polypeptide predicted to have aldolase activity based on sequence homology was empirically shown to have epimerase activity (p. 28971, column 1). Also, the applicant’s instant declaration under 37 CFR 1.132 acknowledges that “Typically, such homology searches correctly predict the class of enzyme and the type of mechanism, but the exact substrate would typically be different unless homology is very high (e.g., >95 % identical)” (paragraph 5), however, none of the “orthologues” at Table 4A has >95 % sequence identity to SEQ ID NO: 4. 
Given that the specification discloses the reduction to practice of only a single representative species of fungi that comprise a gene encoding a FDCA decarboxylating monooxygenase, the high level of unpredictability regarding the presence or absence of 

RESPONSE TO REMARKS: The applicant argues that the amended claim 1 is limited to the genetic modification of a specific subset of parental fungal cell genus/species that have the natural ability to oxidize HMF to FDCA due to the presence of an endogenous gene encoding an encoding a FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO : 4. The applicant argues that in Tables 4 and 4A the instant specification provides ten different examples of such parental fungal species further to the exemplified P. brasilianum species. According to the applicant, these ten additional species were the species with the highest percentage identity to SEQ ID NO: 4 available in public databases at the time of filing the application and these species are fully representative of the claimed genus.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1 to recite “a parental fungal cell having a natural ability to oxidize 5-hydroxymethylfurfural (HMF) to 2,5-furandicarboxylic acid (FDCA)” and the specification’s disclosure of the representative species of P. brasilianum along 
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention. 

The new matter rejection of claims 1, 3, 4, 6, and 18 under 35 U.S.C. 112(a) based on the recitation of “FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4” is withdrawn in view of the applicant’s persuasive argument. 

Claims 18 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
Claim 18 (claim 25 dependent therefrom) has been amended to recite (in relevant part) “wherein the cell is a filamentous fungal cell selected from a genus from the group consisting of :.. Grosmannia, Cyphellophora and Byssochlamys”. There is no showing by the applicant for the amended claim 18. The examiner has reviewed the original application and while there is descriptive support for the species of “Grosmannia clavigera”, “Cyphellophora europaea”, and “Byssochlamys spectabilis” (see, e.g., Table 4A at p. 82 of the specification), there is no apparent descriptive support for a genus of “Grosmannia”, “Cyphellophora”, and “Byssochlamys”. The applicant is invited to show support for the limitation at issue. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,034,979 B2 (cited on Form PTO-892; hereafter “patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, claim 3 of the patent recites (in relevant part) a fungal cell comprising a genetic modification that eliminates the expression a 
Regarding claims 3 and 4 of this application, the claims of the patent do not recite “at least the complete coding sequence of an endogenous gene encoding an FDCA decarboxylating monooxygenase is deleted” or “wherein the expression of all copies of the endogenous gene encoding an FDCA decarboxylating monooxygenase is eliminated”. However, claim 3 of the patent recites the embodiment of eliminating expression of the gene encoding the FDCA decarboxylating monooxygenase and it would have been obvious to one of ordinary skill in the art before the effective filing date to delete the complete coding sequences of all copies of the endogenous gene encoding the FDCA decarboxylating monooxygenase in order to ensure eliminating expression of the endogenous gene encoding the FDCA decarboxylating monooxygenase. Methods for gene deletion were well-known to one of ordinary skill in the art before the effective filing date.  
Regarding claim 6 of this application, claim 1 of the patent recites (in relevant part) a fungal cell comprising a genetic modification that is a genetic modification that confers to the cell the ability to oxidize 5-hydroxymethyl-2-furancarboxylic acid (HMFCA) to 5-formyl-2-furoic acid (FFCA) or that increases in the cell the specific activity of an enzyme that oxidizes HMFCA to FFCA as compared to a corresponding wild type cell lacking the genetic modification, wherein the genetic modification is at least one of i) a modification that increases expression of a nucleotide sequence 
Regarding claim 18 of this application, claim 2 of the patent recites the fungal cell is selected from a genus from the group consisting of: Acremonium, Aspergillus, Aureobasidium, Cryptococcus, Filibasidium, Fusarium, Humicola, Magnaporthe, Mucor, Mycehophthora, Neocalhmastix, Neurospora, Paecilomyces, Penicillium, Piromyces, Schizophyllum, Talaromyces, Thermoascus, Thielavia, Tolypocladium, Trichoderma, and Ustilago.
Therefore, claims 1, 3, 4, 6, and 18 of this application are unpatentable over claims 1-3 of the patent.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,034,979 B2 (hereafter “patent”) in view of UniProt Database Accession Number A0A0F7TQB9 (July 2015, 1 page; cited on Form PTO-892; hereafter “UniProt”). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the patent do not recite a fungal cell selected from a species from the group consisting of: Penicillium brasilianum, Scedosporium apiospermum, Togninia minima, Stachybotrys chartarum, Stachybotrys chlorohalonata, Sporothrix schenckii, Eutypa lata, Grosmannia clavigera, Cyphellophora europaea and Byssochlamys spectabilis. 
The reference of UniProt teaches a Penicillium brasilianum polypeptide that has 99% sequence identity to SEQ ID NO: 10 of the patent (see Appendix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date for Penicillium brasilianum to be the fungal cell of the claims of the patent. One would have been motivated for and would have had a reasonable expectation of success for Penicillium brasilianum to be the fungal cell of the claims of the patent because the fungal cell of claim 1 of the patent express a gene encoding an FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 82.3% sequence identity to SEQ ID NO: 10 before genetic modification, the fungal cell of the claim 2 of the patent is of the genus Penicillium, and given Penicillium brasilianum produces a polypeptide that has 99% sequence identity to SEQ ID NO: 10 of the patent.
Therefore, claim 25 of this application is unpatentable over claims 1-3 of the patent in view of UniProt.

Conclusion
Status of the claims:
Claims 1, 3, 4, 6, 8, 9, and 18-25 are pending.
Claims 8, 9, and 19-24 are withdrawn from further consideration.
Claims 1, 3, 4, 6, 18, and 25 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX
A0A0F7TQB9_PENBI
ID   A0A0F7TQB9_PENBI        Unreviewed;       427 AA.
AC   A0A0F7TQB9;
DT   22-JUL-2015, integrated into UniProtKB/TrEMBL.
DT   22-JUL-2015, sequence version 1.
DT   26-FEB-2020, entry version 17.
DE   RecName: Full=FAD_binding_3 domain-containing protein {ECO:0000259|Pfam:PF01494};
GN   ORFNames=PMG11_06326 {ECO:0000313|EMBL:CEJ57640.1};
OS   Penicillium brasilianum.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Eurotiomycetes;
OC   Eurotiomycetidae; Eurotiales; Aspergillaceae; Penicillium.
OX   NCBI_TaxID=104259 {ECO:0000313|EMBL:CEJ57640.1, ECO:0000313|Proteomes:UP000042958};
RN   [1] {ECO:0000313|Proteomes:UP000042958}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Priebe Steffen, Linde Jorg, Horn Fabian;
RL   Submitted (NOV-2014) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CDHK01000005; CEJ57640.1; -; Genomic_DNA.
DR   EnsemblFungi; CEJ57640; CEJ57640; PMG11_06326.
DR   OrthoDB; 1311966at2759; -.
DR   Proteomes; UP000042958; Unassembled WGS sequence.
DR   GO; GO:0071949; F:FAD binding; IEA:InterPro.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR002938; FAD-bd.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   Pfam; PF01494; FAD_binding_3; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000042958};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..25
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           26..427
FT                   /note="FAD_binding_3 domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5002522556"
FT   DOMAIN          9..354
FT                   /note="FAD_binding_3"
FT                   /evidence="ECO:0000259|Pfam:PF01494"
SQ   SEQUENCE   427 AA;  47387 MW;  D7F57D362EAD6B9A CRC64;

  Query Match             98.8%;  Score 2253;  DB 16;  Length 427;
  Best Local Similarity   98.4%;  
  Matches  420;  Conservative    3;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MPHASRSLNVLIVGAGLGGLAAGLALQTDGHKVTIIDAAPEFAEAGAGIRIPPNSSRLLM 60
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db          1 MPHASRSLNVLIVGAGLGGLAAGLALQTDGHKVTIIDAASEFAEAGAGIRIPPNSSRLLM 60

Qy         61 RWGVDLERMKKSTSQRYHFIRWKDGSTIFDLPFNNIVETHGAPYWLVHRADLHAALLDAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RWGVDLERMKKSTSQRYHFIRWKDGSTIFDLPFNNIVETHGAPYWLVHRADLHAALLDAT 120

Qy        121 LKAGVKVLNNKLVTSYDFEAPSATTQDGETFKADLIVGADGIKSICRPLLTGQPDVPRDT 180
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db        121 LKAGVKVLNNKLVTSYDFEAPSATTQDGETFKADLIVGADGIKSVCRPLLTGQPDVPRDT 180

Qy        181 GDVAYRILIPGEKLLADPDLAHLIRDPCTTSWCGPDAHLVGYPIRNGEMYNIVMCATSYN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GDVAYRILIPGEKLLADPDLAHLIRDPCTTSWCGPDAHLVGYPIRNGEMYNIVMCATSYN 240

Qy        241 ETTDEVWVVKGDNSELCKRFASWEPQVRKLCALTGDFMKWRLCDLPNLARWTHPSGKAVL 300
              |||||:|||||||||||||||||||||||||||||||||||||||||| |||||| ||||
Db        241 ETTDEIWVVKGDNSELCKRFASWEPQVRKLCALTGDFMKWRLCDLPNLTRWTHPSSKAVL 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LGDSCHPMLPYLAQGAAQAVEDAAVLRQVLAQDMDMAAALKQYEQIRMPRASLVQAKTRE 360

Qy        361 HQYILHVDDGHEQQDRDKKLALDAAENPVFWGYDDRRKWLFSHDAEVIQKEGANWRDGPN 420
              ||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||
Db        361 HQYILHVDDGHEQQDRDKKLALDAAENPVFWGYDDRRNWLFSHDAEVIQKEGANWRDGPN 420

Qy        421 MNGVHVA 427
              ||||||:
Db        421 MNGVHVS 427